Citation Nr: 1143192	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-01 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for congestive heart failure with swelling of ankles and bloating.

2.  Entitlement to service connection for breathing problems and/or sleep apnea.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD) and/or anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to October 1960, from September 1961 to September 1963, and from January 1964 to August 1964.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for congestive heart failure with swelling of ankles and bloating, for breathing problems and/or sleep apnea, for bilateral hearing loss, and for a psychiatric disorder, to include post-traumatic stress disorder (PTSD) and/or anxiety disorder.

The issues of service connection for congestive heart failure, for breathing problems and/or sleep apnea, and for a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Bilateral hearing loss was not shown during service or for many years thereafter, and the competent medical evidence indicates the disorder is not related to service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran VCAA notice in letters issued in June 2004, September 2005, and April 2007.  Those letters advised the Veteran what information and evidence was needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The April 2007 letter advised the Veteran of the information and evidence necessary to establish a disability rating and effective date.  The case was last adjudicated in December 2007.

With respect to the claim that the Board is deciding at this time, VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and the report of a VA examination.

The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing argument and reporting for an examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration on the merits of the claim that the Board is deciding herein.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Hearing Loss

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that noise exposure during service caused him to develop bilateral hearing loss.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  5 Vet. App. at 159.  The Court explained that:

[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.

5 Vet. App. at 160.

The Veteran has reported that during service he was exposed to noise, particularly aircraft engine noise.  His service personnel records show that he served at a Naval airfield, on two aircraft carriers, and at a Coast Guard air station.  His service treatment records indicate that he had bleeding inside his left ear in September 1959.  In August 1962, he had right ear soreness.  The tympanic membrane appeared dull, and both ears were plugged.  The treating clinician's impression was primary otitis externa.  No ear complaints or disorders were noted on medical histories or examinations dated in July 1963 and August 1964, around the time of separations from periods of active service.  The Veteran's hearing was tested using the whispered voice test and the spoken voice test on examinations performed in 1958 through 1964.  On each test, the Veteran's hearing was measured as 15/15 bilaterally.

The claims file does not contain any records of testing of the Veteran's hearing during the years immediately following the Veteran's service.  Disabling hearing loss is shown in VA records from the 1980s forward.  In VA outpatient treatment in November 1985, the Veteran reported having constant ringing in both ears, worse in the right.  He stated that the ringing had begun in 1964, but had increased in severity lately.  On a VA audiological evaluation in March 1986, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
45
45
LEFT
25
20
25
40
60

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 92 percent in the left ear.

On a VA audiological evaluation in May 2003, the Veteran reported a history of noise exposure.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
30
55
50
LEFT
35
35
30
55
60

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 percent in the left ear.

The Veteran had a VA ear diseases examination in May 2005.  The examiner reported having reviewed the claims file.  The Veteran reported having been exposed to jet aircraft engine noise during service.  He stated that his post-service employment was in sales.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
55
65
60
LEFT
40
45
50
65
70

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 90 percent in the left ear.  The examiner stated that the Veteran has moderately severe high frequency sensorineural hearing loss.  The examiner expressed the opinion that, as there were no reports of hearing problems at separations from service in 1960 and 1963, the Veteran's hearing loss was more likely related to hyperlipidemia, hypertension, and diabetes than to military service.  The examiner stated that it would be conjecture to connect current hearing loss with aircraft engine noise during service, considering that the Veteran had normal hearing on his service exit examination.  The examiner related that the Veteran's hearing loss was greater than would be expected from the duration of noise exposure that he had during service.  In addition, the examiner noted that the Veteran's current hearing loss does not demonstrate the high frequency recovery normally associated with noise-induced hearing loss.

The Veteran currently has disabling bilateral hearing loss.  His report that he was exposed to aircraft engine noise during service is credible, particularly considering the locations where he served.  The hearing testing performed over the years of his service, however, never showed any hearing impairment.  The Board recognizes that the whispered voice and spoken voice testing that the Veteran received are less valuable forms of testing than audiometric testing.  However, the service treatment records, including medical history reports, also lack any subjective hearing difficulty complaints from the Veteran.  The Veteran's reports at the time of service carry more weight regarding his condition then, than do his reports many years later of a long history of ear problems.  In addition, the 2005 VA examiner convincingly opined that it is unlikely that the Veteran's current hearing loss is related to service, and provided adequate rationale which included consideration of the pattern of hearing loss on objective testing.  


While the Veteran contends that his hearing loss is related to noise exposure during his military service, there is no indication that he has any specialized training in diagnosing audiological disorders or determining their etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of sensorineural hearing loss requires medical testing to identify, and such disability can have many different causes, thereby requiring medical expertise to determine the etiology.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current hearing loss is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current hearing loss is not competent medical evidence.  

The Board concludes that the medical findings and the VA opinion of record are of greater probative value than the Veteran's allegations regarding the onset or etiology of his hearing loss.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim for service connection for hearing loss is denied. 


ORDER

Entitlement to service connection for hearing loss is denied.


REMAND

The Veteran has indicated that he had treatment for congestive heart failure in the 1990s.  Private medical records from 2000 indicate that, in 1999, the Veteran was hospitalized with an episode of diastolic dysfunction and congestive heart failure.  In June 2004, the Veteran wrote that, in 1997, congestive heart failure was diagnosed and was treated at two hospitals.  The Veteran identified the treating physician who has the records for that treatment.  The Veteran has submitted releases for VA to obtain some of his medical records, but he has not submitted releases for VA to obtain records from the physician or hospitals involved in the congestive heart failure treatment.  It is not clear from the Veteran's statements how he contends his congestive heart failure is related to his service.  Nonetheless, as the Veteran has identified potentially relevant medical records that are not in the file, the Board will remand the issue to give the Veteran the opportunity to submit the records or provide a release so VA can obtain the records.

During service in 1959 and 1960, the Veteran received treatment for severe nasal congestion, ulcers on the septum, and purulent rhinitis.  In 1996, he was found to have sleep apnea.  Examination at the time revealed a healed septoplasty due to nasal trauma, a prior smoking history and being overweight.  He was also note to have a redundant soft palate, significantly enlarged inferior turbinates, large tongue base and slight posterior displacement.  A sleep study showed severe obstructive sleep apnea.  He underwent surgery to address the disorder.  He has reported persistent sleep disturbance since the surgery.  As he has not had a VA examination addressing his claim for service connection for breathing problems and/or sleep apnea one should be scheduled on remand.

During the Veteran's last period of active service, he had a psychiatric consultation due to crying spells, staring spells, confusion, and difficulty concentrating.  He reported feeling upset over problems experienced by members of his family.  The consulting psychiatrist described the Veteran's condition as adult situational reaction, manifested by depression, confusion, loss of appetite, and weight loss.  That psychiatrist recommended that the Veteran be discharged from service.  In recent years, the Veteran has had mental health consultations and treatment.  He has reported that during service he participated in responding to fiery helicopter crashes in which servicemembers died.  Mental health clinicians have described his recent condition as depression and PTSD.  Archivists searched military records for the location, and part of the time of the Veteran's service at an airfield.  The archivists did not locate records of aircraft crashes.  A private psychologist who interviewed the Veteran in 2005 found that the Veteran has PTSD and depressive disorder.  The psychologist opined that the Veteran's history strongly indicates that his disorders are related to his service.  That psychologist did not report having reviewed the Veteran's records.  There is evidence of a psychiatric disorder during service and evidence of current psychiatric disorders.  The opinion linking current disorders to service appears to have been made without consideration of records.  The Board remands the issue for a VA mental health examination, with review of the claims file, and an opinion as to the likelihood that any current psychiatric disorder is related to psychiatric problems noted during service or to events during service.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide records of treatment or completed authorization forms concerning his treatment for congestive heart failure at Central Carolina Hospital in Sanford, North Carolina, at Moore County Regional Hospital in Pinehurst, North Carolina, and by Dr. O'Donnell of Sanford, North Carolina.  Request records from any health care providers for which the Veteran provides releases.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for breathing problems, sleep apnea, and a psychiatric disorder.  After securing the necessary release, the RO/AMC should request any relevant records identified that are not duplicates of those already contained in the claims file. 

3.  Schedule the Veteran for a VA respiratory examination to obtain an opinion as to whether any claimed "breathing problems" and sleep apnea are possibly related to his military service.  The examiner must review the claims file.  After examining the Veteran and reviewing the claims file, the examiner should provide diagnoses for any current breathing disorder identified.  For each of the diagnosed respiratory disorders, including any sleep apnea, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is a continuation of a disorder noted during service including treatment for severe nasal congestion, ulcers on the septum, and purulent rhinitis, or is otherwise causally related to service.  The medical basis for the conclusions reached should be provided.

4.  Schedule the Veteran for a VA mental health examination to determine current nature of any psychiatric disability and to obtain an opinion as to whether any such disability is related to service.  The claims file must be provided to the examiner for review.  After examining the Veteran and reviewing the claims file, the examiner should provide diagnoses for any current psychiatric disorders identified.  For each current psychiatric disorder (other than a personality disorder), the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is a continuation of a disorder noted during service, is due to events during service, or is otherwise causally related to service.  The medical basis for the conclusions reached should be provided.

5.  After completion of the above, review the expanded record and determine if the Veteran's claims can be granted.  If any of the remanded claims remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


